DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 
The amendment filed 10/27/21 has been considered and entered.  Claims 2,4,6-19,21,22 and 26 have been canceled.  Hence, claims 1,3,5,20,23-25 and 27-32 remain active for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with JP 09-111472 further in combination with Tuscano et al. (2012/0061710).
Nieter (2,699,425) teaches electroplating electrical conductors whereby an insulating (claimed dielectric) base is coated with silver then plated with copper and finally a coating of silver is applied to the copper conductor layer (col. 2, line 70 – col. 6, line 13).  
Nieter (2,699,425) fails to teach the dielectric substrate to be polytetrafluroethylene (PTFE).
JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin prior to forming an electroplated copper layer (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieter (2,699,425) process to substitute one dielectric/insulating base with another such as PTFE as evidenced by JP 09-111472 with the expectation of achieving similar success at a reduced production cost and good quality.
Nieter (2,699,425) in combination with JP 09-111472 fail to teach coating silver at a thickness of 5-16 microinches by plating (immersion).

Therefore it would have been obvious for one skilled in the art to have forming the silver plating layers by immersion plating to a thickness of 5-16 microinches as evidenced by Tuscano et al. (2012/0061710) with the expectation of forming improved solderability and/or reflectance of the silver layers.   
Regarding claim 28, the claimed operating temperature of 200C would be met as both substrates are dielectrics.
Regarding claim 29, JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin.
Regarding claim 32, silver salt sensitizing solution is applied prior to form the silver layer (claimed seeding conductor).

Claims 1,3,5,20,23-25,27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with JP 09-111472 further in combination with Tuscano et al. (2012/0061710) still further in combination with Schneble, Jr. et al. (3,269,861).
Features detailed above concerning the teachings of Nieter (2,699,425) in combination with JP 09-111472 further in combination with Tuscano et al. (2012/0061710) are incorporated here.

Schneble, Jr. et al. (3,269,861) teaches a similar process whereby a conductive copper trace (12) is coated with a metal layer including silver (18) and the coating is both on top of the copper layer and the sides thereof (Fig. 2 and Example 13, col. 12, lines 42-75).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieter (2,699,425) in combination with JP 09-111472 further in combination with Tuscano et al. (2012/0061710) process to include silver coating on the sides of the copper conductor as evidenced by Schneble, Jr. et al. (3,269,861) with the expectation of achieving similar success in protection and solderability thereof.
Regarding claims 1 and 23, the claimed operating temperature of 200C would be met as both substrates are dielectrics and Tuscano et al. (2012/0061710) teaches the claimed 5-16 microinches.
Regarding claim 3, Nieter (2,699,425) teaches a copper conductor layer applied.
Regarding claims 20,25 and 30 Tuscano et al. (2012/0061710) tecahes immersion silver plating (abstarct).
Regarding claims 1 and 24, JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin


Response to Amendment
Applicant’s arguments with respect to claims 1,3,5,20,23-25 and 27-32 have been considered but are not found persuasive.

Applicant argued the thickness is not taught in Nieter (2,699,425).
The Examiner agrees and has applied Tuscano et al. (2012/0061710) as detailed above to teach the claimed thickness of the silver.

Prior Art
Tan et al. (2011/0121326) teaches coating copper traces with nickel and then silver.
Simka et al. (2012/0153478) and Hsu et al. (8,754,328) teach surrounding copper interconnect with silver.
Fumo et al. (8,236,373) teaches surround circuit with polymer coating on both sides and top thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715